ON APPLICATION FOR REHEARING.
Per Curiam.
An opinion was filed in this case July 10, 1901. In the opinion it was stated we’ were not favored with a brief by appellees. After the opinion was filed, it was made to appear to the court that briefs were filed by the appellees with the clerk, but were inadvertently mislaid, so that they were not called to the attention of the court before the opinion was written. A motion is made for a rehearing, for the reason that the court did not consider the briefs of appellees, and also because it is said, if it was error to introduce testimony of a verbal arrangement, it was harmless error, and the case ought to be affirmed.
In disposing of this application for a rehearing, we have examined, not only the briefs- furnished on the motion for a rehearing, but have also examined the original briefs filed in the case. Wé are satisfied, from such examination, with the disposition of the case heretofore made, and, as we think no different conclusion would be reached if a rehearing was ordered, we decline to order it.
*479The counsel for appellees was entitled to have his brief considered before the case was disposed of. As it was not considered by the court, for the reason before stated, until this application for a rehearing was made, we think appellees ought not to be subjected to the costs of this motion, and no costs of the motion will be given.